Citation Nr: 1528716	
Decision Date: 07/06/15    Archive Date: 07/15/15

DOCKET NO.  11-06 351	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for hemorrhoids.

2.  Entitlement to service connection for a bilateral knee disability.

3.  Entitlement to service connection for a bilateral foot disability.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


ATTORNEY FOR THE BOARD

T. Azizi-Barcelo, Counsel



INTRODUCTION

The Veteran served on active duty in the Florida Army National Guard from July 1980 to September 1980 and from July 1981 to September 1981.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).

In his September 2011 substantive appeal, the Veteran requested a hearing at a local VA office.  The November 2014 Travel Board hearing was postponed and rescheduled for January 2015.  A notation in the claims file, however, shows that the requested Travel Board hearing was cancelled.  As he has not specifically requested that the hearing be rescheduled, his hearing request is deemed withdrawn.


FINDINGS OF FACT

1.  The most probative evidence of record does not show that the Veteran has hemorrhoids that are at least as likely as not caused by or related to his active military service. 

2.  The most probative evidence indicates that a bilateral knee disability was not shown in service or for many years thereafter, and there is no competent evidence suggesting the current bilateral knee disability is related to service.

3.  There is no competent evidence showing a current diagnosis of a bilateral foot disability.


CONCLUSIONS OF LAW

1.  The criteria for service connection for hemorrhoids have not been met.  38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. § 3.303 (2014).

2.  The criteria for service connection for a bilateral knee disability have not been met.  38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. § 3.303 (2014).

3.  The criteria for service connection for a bilateral foot disability have not been met.  38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. § 3.303 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under the Veterans Claims Assistance Act of 2000 (VCAA) VA has a duty to notify and assist a claimant in the development of a claim.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2014).

The notice requirements of the VCAA require VA to notify a claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b) (2014).  Compliant VCAA notice was provided by March 2008 and June 2009 letters.  

In any event, neither the Veteran nor his representative has alleged or demonstrated any prejudice with regard to the content or timing of the notice.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009 (reversing prior cases law imposing a presumption of prejudice on any notice deficiency and clarifying that the burden of showing harmful or prejudicial error normally falls on the party attacking the agency's determination).  See also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006). 

Concerning the duty to assist, the record also reflects that VA has made reasonable efforts to obtain all relevant records adequately identified by the Veteran including service treatment and personnel records, and available post-service treatment records.  The RO attempted to obtain records from the Social Security Administration (SSA); however, that agency reported that it was unable to locate any records for the Veteran.  A November 2009 Memorandum making a Formal Finding of Unavailability of the SSA records was also issued which set forth the RO's attempts to obtain these records.  Thus, further attempts to obtain records from the SSA would be futile and are, therefore, unnecessary.  VA examinations are not required in the absence of competent and credible evidence showing any event, disease, or injury during the Veteran's service or relating the claimed bilateral knee or hemorrhoids disabilities to the Veteran's service, nor does the evidence show that a bilateral foot disability has been diagnosed.  Thus, VA medical examinations are not required.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); 38 U.S.C.A. § 5103A(d)(2) (West 2002); 38 C.F.R. § 3.159(c)(4)(i) (2014).  A remand for VA examinations would not be beneficial in the adjudication of the claims.

Based on a review of the record, there is no indication that any additional evidence relevant to the issues to be decided herein is available and not part of the claims file.  See Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  The duty to notify and duty to assist have been satisfied and the Board will proceed to review the merits of the issues on appeal.

Service Connection

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999). 

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under the laws administered by VA.  VA shall consider all information and medical and lay evidence of record.  Where there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2014); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

The Board has reviewed all the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claims and what the evidence in the claims file shows, or fails to show, with respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

1. Hemorrhoids

In this case, the medical evidence shows that the Veteran has been diagnosed and treated for hemorrhoids.  A veteran seeking disability benefits must establish not only the existence of a current disability, but also a connection between his military service and the disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000).  Thus, the remaining question before the Board is whether his hemorrhoids are related to service.  

The evidence of record does not show, nor has the Veteran claimed, that he initially became symptomatic for hemorrhoids during his periods of service.  The service treatment records contain no complaints, history or findings consistent with hemorrhoids.  After service, private treatment records in March 2001 noted a diagnosis of internal hemorrhoids.  Examination dated November 2005 recorded the Veteran's complaints of loose stools with blood, along with a diagnosis of internal hemorrhoids with bleeding.  A July 2007 treatment report noted hemorrhoids with chronic rectal bleeding constipation, itching pain and diarrhea.  

As the service treatment records reveal no findings of hemorrhoids, and the initial objective documentation of hemorrhoids was in 2001, the evidence does not reflect a chronic disability in service or until many years following discharge from service.  Therefore, to establish service connection, the evidence must establish that the Veteran's hemorrhoids are causally related to service. 

On the question of medical causation, there is no medical opinion that links the Veteran's current hemorrhoids to service.  In this regard, the only opinion in favor of the claim is the Veteran's own.  The Veteran is competent to report having symptoms related to hemorrhoids.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a veteran is competent to report on that of which he or she has personal knowledge).  However, as a lay person, the Veteran has not shown that he has specialized training sufficient to render an opinion regarding a diagnosis or the etiology of the claimed disability.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis).  In this regard, the etiology of his hemorrhoid condition is not capable of lay observation, and requires medical expertise to determine.  Accordingly, his opinion as to the etiology of hemorrhoids is not competent medical evidence.  

In summary, there is no competent evidence of hemorrhoids until approximately 20 years after discharge from service, and there is no competent evidence of record linking his claimed hemorrhoid disorder to service.  Accordingly, the preponderance of the evidence is against the claim, and service connection is denied.  

In reaching the above conclusions, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).

2. Bilateral Knee Disabilities

The Veteran asserts that wearing steel-toe boots during service caused him to develop right and left knee disabilities.  

The evidence reflects several clinical findings pertaining to the Veteran's knees, to include mild to moderate left knee joint effusion with fluid, meniscal cyst at the posterior aspect of the posterior horn of the lateral meniscus and varicosities over the anterior knee joint, as well as a small effusion of the right knee.  Based on the above, the Board finds that the Veteran has met the current disability requirement.  Thus, the remaining question before the Board is whether such disabilities are related to service.  Upon review of the record, the Board finds that the most probative evidence is against the claims.

The service treatment records do not contain any complaints, treatment, findings or diagnosis consistent with a right or left knee disability, and on March 1980 enlistment examination, and expiration-term of service (ETS) examinations in August 1980 and August 1981, his lower extremities were clinically evaluated as normal.  

After service, private treatment records show that in February 2002 the Veteran was seen for complaints of right knee pain that had onset two weeks earlier.  X-rays of the right knee revealed a minimal suprapatellar effusion with no evidence of displaced fracture or dislocation noted.  In September 2008, the Veteran was seen for right knee pain following an automobile accident.  X-rays of knee were reportedly negative.  At that time, the Veteran also complained of left knee pain with motion and the clinician noted tenderness.  A September 2008 MRI of the left knee revealed mild to moderate knee joint effusion, meniscal cyst and varicosities.  

Upon review of the record, the Board notes that the Veteran was not shown to have a right or left knee in service or for many years after service.  Thus, competent evidence of a nexus between the current disabilities and service is necessary to substantiate the claims.  However, the competent evidence does not suggest that the Veteran's current right and left knee disabilities are related to service.  In fact, clinicians who have treated the Veteran for his knee complaints appear to relate onset of the disabilities to injuries and incidents that occurred many years after discharge from service. 

To the extent the Veteran believes that his current right and left knee disabilities are related to service, as a lay person, the Veteran has not shown that he has specialized training sufficient to render such an opinion.  See Jandreau, 492 F.3d at 1376-77.  In this regard, the diagnosis and/or etiology of knee disabilities require medical testing and expertise to determine.  Thus, the Veteran's own opinion regarding the onset and etiology of his current right and left knee disabilities is not a competent medical opinion.

In summary, the most probative evidence indicates that the Veteran did not have a chronic right or left knee disability in service or for many years thereafter, and there is no competent evidence linking the current disabilities to service.  Ultimately, a claimant has the responsibility to present and support a claim for benefits under the laws administered by VA.  38 U.S.C.A. § 5107(a).  Here, the Veteran has presented no competent evidence linking his current conditions service.  Accordingly, the preponderance of the probative evidence is against the claim, and service connection is denied. 

In reaching this decision, the Board has considered the applicability of the benefit of the doubt doctrine.  However, the preponderance of the evidence is against the Veteran's claim for service connection for right and left knee disabilities.  As such, that doctrine is not applicable in the instant appeal, and the claim must be denied.  Gilbert, 1 Vet. App. 49, 54.

3. Bilateral Foot Disabilities

The Veteran asserts that wearing steel-toe boots during service caused him to develop right and left foot disabilities.  Reportedly, while in the military he experienced burning, tingling and swelling of his feet, but he did not seek medical attention.  He claims that his feet remained symptomatic following discharge from the Florida National Guard.  

The service treatment records do not contain any complaints, treatment, findings or diagnosis consistent with a right or left foot disability, and on March 1980 enlistment examination, and ETS examinations in August 1980 and August 1981, his feet were clinically evaluated as normal.  After service, private treatment records in August 2004 noted the Veteran's complaints of recurrent left foot pain associated with a history of having stepped on a toothpick approximately the middle of May of that year.  May 2005 x-rays of the left foot were unremarkable.  The clinician recorded an assessment of left heel pain.

The threshold question in any claim seeking service connection is whether the Veteran, in fact, has the disability for which service connection is sought.  The Board finds it significant that the Veteran has presented no competent evidence dated during the appeal period showing actual diagnosis related to a chronic right or left foot disability.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  In the absence of proof of a current disability, there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 143-44.

While the Veteran has reported experiencing foot pain, he has not reported that he has been diagnosed with a right or left foot disability.  Pain alone without a diagnosed or identifiable underlying malady or condition does not in and of itself constitute disability for which service connection may be granted.  Sanchez- Benitez v. West, 13 Vet. App. 282, 285 (1999) appeal dismissed in part, and vacated and remanded in part, Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001).  In the absence of competent evidence showing a diagnosed bilateral foot disability, there is no basis to establish service connection.

The Board recognizes the Veteran's contention that service connection should be granted for a bilateral foot disability.  As a layperson, however, he is not competent to provide an opinion requiring medical knowledge, such as a diagnosis of a bilateral foot disability.  Jandreau, supra.  

Accordingly, the preponderance of the evidence is against the Veteran's claim and service connection for a bilateral foot disability is denied.  Ultimately, a claimant has the responsibility to present and support a claim for benefits under the laws administered by VA.  38 U.S.C.A. § 5107(a) (West 2014).  However, no competent opinion supporting the claim on any theory of entitlement has been provided.  Thus, for all the foregoing reasons, the claim for service connection for a bilateral foot disability is denied.  

In reaching this decision, the Board has considered the applicability of the benefit of the doubt doctrine.  However, the preponderance of the evidence is against the Veteran's claim for service connection for right and left foot disabilities.  As such, that doctrine is not applicable in the instant appeal, and the claims must be denied.  Gilbert, 1 Vet. App. 49, 54.


ORDER

Entitlement to service connection for hemorrhoids is denied.

Entitlement to service connection for a bilateral knee disability is denied.

Entitlement to service connection for a bilateral foot disability is denied.



____________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


